Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 1 of 81




  SCHEDULE
     A
 Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 2 of 81




                                       SCHEDULE A

                            AUTHORITY FOR THE TAKING


        The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 3 of 81




  SCHEDULE
      B
 Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 4 of 81




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 5 of 81




  SCHEDULE
     C
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 6 of 81




                               SCHEDULE C

                           LEGAL DESCRIPTION

                            Hidalgo County, Texas

Tracts: RGV-WSL-1002, RGV-WSL-1034-2 and RGV-WSL-2021
Owner: Hidalgo County Irrigation District Number 2, et al.
Acres: 43.412

RGV-WSL-1002
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 7 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 8 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 9 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 10 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 11 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 12 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 13 of 81




                         SCHEDULE C (Cont.)

RGV-WSL-1034-2
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 14 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 15 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 16 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 17 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 18 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 19 of 81




                         SCHEDULE C (Cont.)

RGV-WSL-2021
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 20 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 21 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 22 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 23 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 24 of 81




                         SCHEDULE C (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 25 of 81




   SCHEDULE
       D
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 26 of 81



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
RGV-WSL-1002
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 27 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 28 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 29 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 30 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 31 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 32 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 33 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 34 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 35 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 36 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 37 of 81



                         SCHEDULE D (Cont.)




RGV-WSL-1034-2
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 38 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 39 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 40 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 41 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 42 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 43 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 44 of 81



                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 45 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 46 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 47 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 48 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 49 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 50 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 51 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 52 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 53 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 54 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 55 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 56 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 57 of 81




                         SCHEDULE D (Cont.)
RGV-WSL-2021
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 58 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 59 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 60 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 61 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 62 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 63 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 64 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 65 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 66 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 67 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 68 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 69 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 70 of 81




                         SCHEDULE D (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 71 of 81




                           SCHEDULE D (Cont.)




Tracts: RGV-WSL-1002, RGV-WSL-1034-2 and RGV-WSL-2021
Owner: Hidalgo County Irrigation District Number 2, et al.
Acres: 43.412
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 72 of 81




    SCHEDULE
        E
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 73 of 81



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tracts: RGV-WSL-1002, RGV-WSL-1034-2 and RGV-WSL-2021
Owner: Hidalgo County Irrigation District Number 2, et al.
Acres: 43.412

Tract: RGV WSL-1002
Acres: 11.115

       The estate acquired is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

       Reserving to the owners of the lands identified in conveyance recorded on
December 31, 1920, in the Hidalgo County Clerk, Volume 120, Page 531, reasonable
access to and from: (1) the owners’ lands lying between the Rio Grande River and the
border barrier; and (2) lands lying between the border barrier and the owners’ canal,
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.


Tract: RGV-WSL-1034-2
Acres: 19.290

       The estate acquired is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

       Reserving to the owners of the lands held under Warranty Deed, Volume 120, Page
531, Deed Records, Hidalgo County, Texas, reasonable access to and from: (1) the owners’
lands lying between the Rio Grande River and the border barrier; and (2) lands lying
between the border barrier and the owners’ canal, through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled “Beginning” and easternmost mark
labeled “Ending” depicted on the map below;
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 74 of 81




                                  SCHEDULE E (Cont.)

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.

Tract: RGV-WSL-2021
Acres: 13.007

       The estate acquired is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

        Reserving to the owners of the Port of Entry bridge known as Pharr International
Bridge rights, privileges and duties necessary to operate, maintain, modify and expand the
existing Bridge and appurtenances that do not interfere with the United States’
construction, operation and maintenance of the border barrier, provided that no new
structures shall be constructed or maintained on the land without prior written approval
from the representative of the United States in charge of the border project;

       Reserving to the owners of the lands under Warranty Deed, Volume 120, Page 531,
Deed Records, Hidalgo County, Texas, reasonable access to and from: (1) the owners’
lands lying between the Rio Grande River and the border barrier; and (2) lands lying
between the border barrier and the owners’ canal, through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled “Beginning” and easternmost mark
labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 75 of 81




                         SCHEDULE E (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 76 of 81




                         SCHEDULE E (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 77 of 81




                         SCHEDULE E (Cont.)
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 78 of 81




    SCHEDULE
        F
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 79 of 81




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
   The sum estimated as just compensation for the lands being taken is TWO HUNDRED

EIGHTY NINE THOUSAND, NINE HUNDRED NINETY TWO DOLLARS AND

NO/100 ($289,992.00), to be deposited herewith in the Registry of the Court for the use

and benefit of the persons entitled thereto.

TRACT RGV-WSL-1002:
The sum estimated as just compensation for the land acquired is TWO
HUNDRED FORTY THOUSAND, NINE HUNDRED SIXTY DOLLARS AND
00/100 ($240,960.00).


TRACT RGV-WSL-1034-2:
The sum estimated as just compensation for the land acquired is TWENTY-
SIX THOUSAND, FOUR HUNDRED NINETY-SIX DOLLARS AND 00/100
($26,496.00).


TRACT RGV-WSL-2021:
The sum estimated as just compensation for the land acquired is TWENTY-
TWO THOUSAND, FIVE HUNDRED THIRTY-SIX DOLLARS AND 00/100
($22,536.00).
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 80 of 81




     SCHEDULE
        G
Case 7:20-cv-00239 Document 1-1 Filed on 08/25/20 in TXSD Page 81 of 81




                                     SCHEDULE G

                                INTERESTED PARTIES

        The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature of each
person’s property interest(s) as indicated by references in the public records and any
other information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Hidalgo County Irrigation District No 2       RGV-WSL-1002, RGV-WSL-1034-2, &
 Post Office Box 6                             RGV-WSL-2021
 San Juan, Texas 78589                         Warranty Deed, Document #1921-
                                               1200531; Recorded May 26, 1921 in
                                               Deed Records of Hidalgo County
 Unknown Landowners                            RGV-WSL- 1034-2 & RGV-WSL-2021
 Pablo “Paul” Villarreal, Jr.                  RGV-WSL-1002, RGV-WSL-1034-2, &
 Hidalgo County Tax Assessor-Collector         RGV-WSL-2021
 2804 S. Business Hwy 281
 Edinburg, Texas 78539
